Fish, J.
Where there is an assignment of error that the verdict is contrary to law and the evidence, and the brief of evidence contains --no Pro°f whatever of the venue, a new trial will be granted. Carter v. State, 48 Ga. 43; Cloud v. State, 73 Ga. 126; Davis v. State, 82 Ga. 205.

Judgment reversed.


All the Justices concurring, except Simmons, C. J., and Lumpkin, P. J., absent.

Accusation of selling liquor. Before Judge Hammond. City court of Griffin. September term, 1898.
J. Chestney Smith, for plaintiff in error.
Joseph D. Boyd, solicitor, contra.